OPINION
COLE, Circuit Judge.
In our prior opinion in this case, Coger v. Board of Regents, 154 F.3d 296, 307 (6th Cir.1998), we concluded that Congress intended to abrogate the states’ Eleventh Amendment immunity from suit by its enactment of the 1974 amendments to the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and that it had the authority to do so pursuant to Section 5 of the Fourteenth Amendment. The Supreme Court, in a plurality opinion, now has determined that although the ADEA does contain a clear statement of Congress’ intent to abrogate the states’ immunity, the abrogation exceeded Congress’ authority under Section 5 of the Fourteenth Amendment. See Kimel v. Florida Bd. of Regents, — U.S. -, -, 120 S.Ct. 631, 649-50, 145 L.Ed.2d 522 (2000).
Having carefully considered the present case.in light of Kimel, we conclude that the faculty members cannot maintain their ADEA suit against the University, a state employer. We therefore VACATE our prior judgment and AFFIRM the district court’s order dismissing the plaintiffs’ ADEA action. •